   Case: 1:20-cv-06445 Document #: 25-1 Filed: 02/12/21 Page 1 of 1 PageID #:192




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 STACEY C. WEATHERS,

 Plaintiff,                                                    Case No. 1:20-cv-06445

          v.                                               Honorable Judge Manish S. Shah

 VERIZON WIRELESS SERVICES, LLC,
 EQUIFAX INFORMATION SERVICES, LLC,
 EXPERIAN INFORMATION SOLUTIONS,
 INC., TRANSUNION, LLC;

 Defendants.


                   ORDER ON PLAINTIFF’S NOTICE OF VOLUNTARY
                          DISMISSAL WITH PREJUDICE

        Plaintiff, Stacey C. Weathers (“Plaintiff”), by and through her attorney, having filed with

this Court her Notice of Voluntary Dismissal with Prejudice against Verizon Wireless Services,

LLC only and the Court having reviewed same, now finds that this matter should be dismissed.

        IT IS THEREFORE ORDERED by this Court that Plaintiff’s claims against Verizon

Wireless Services, LLC only are hereby dismissed, with prejudice, with each party to bear its own

costs and attorneys’ fees.


Dated: ________________________

                                             _______________________________________
                                             Judge, U.S. District Court




                                                 1
